[Correspondence to the SEC] BLUEGATE CORPORATION 701 North Post Oak, Road, Suite 600 Houston, Texas 77024 voice:(713) 686-1100 fax:713-682-7402 April 16, 2010 H. Christopher Owings United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington, D. C. 20549-3561 Re: Bluegate Corporation Post-Effective Amendment Number 8 to Form S-1filed April 14, 2010 File No. 333-145492 Dear Mr. Owings: Please be advised that the filing and signature date for the Post-Effective Amendment Number 8 to Form S-1 filed on April 14, 2010 is April 14, 2010 and not the date of April 2, 2010 as indicated on the cover and signature pages of the filing. Enclosed please find our acknowledgement letter. Respectfully yours, /s/ Charles E. Leibold Charles E. Leibold Chief Financial Officer
